DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, on line 7 and 12, claim recites “ at least”  which is considered a typographical error. 
Similarly, claim 2, 5, and 11 have identical typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the battery charger board" in line 10. “ the battery charger board” is not define earlier in the claim. There is insufficient antecedent basis for this limitation in the claim.
 If it’s a new and separate element from the elements describe earlier in the claim, then it should be recited as “a battery charger board” and should be appropriately supported by specification and drawings.
 NOTE: For examination purpose the examiner consider it as the solar charger board define in claim 1 line 5 (specification paragraph [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu J [TW-200840063-A], and further in view of Zenebe [US 10104210 B1] and Salzinger [US 20200119582 A1].
Regarding claim 1, Shiu discloses a portable solar charger (2, fig 1) for a phone comprising: a housing (21, fig 1); 
a battery (2, fig 1);
a solar charger board (circuit board 23, fig 1), attached to the housing, comprising a solar charger unit (solar panel 22 connected to the circuit board 23, fig 1) and a battery charging unit (charging circuit 232, fig 1 the battery core 24 is placed on one side of the circuit board 23, and is accommodated in the accommodating space 211 of the housing 21 to store the electric energy charged by the charging circuit 232, lines 69-71);
at least one solar panel electrically coupled to the solar charger board (solar panel 22 connected to the circuit board 23, fig 1); 
a booster circuit unit (booster circuit 231, fig 1) coupled to the solar charger board; wherein the at least two solar panels are operable to charge the battery when placed under sunlight (the battery can be charged solely by sunlight, line 41). But Shiu does not explicitly disclose two solar panels placed parallel to one another on either side of the housing and housing comprising a magnet embedded plate at bottom.
Zenebe discloses at least two solar panels placed parallel to one another on either side of the housing (two solar array 224 and 226 placed parallel at the bottom of the back panel, fig 2; handheld electronic device, through the use of compact case having a removable battery, solar recharge feature Col.8, lines 61-62)
Salzinger discloses solar panel(s) 105 may be coupled to a battery and/or other electronics of the charging unit 108 housed within the charging device 100 via complementary mating features, such as magnets (paragraph [0025]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the teaching of two parallel array of solar panel instead of one the capacity of output voltage can increase and get more power with two panels then from one. The use of  magnet plate at the bottom side of the housing can hold the housing with phone in simple way and replace the mechanical clamps.
Regarding claim 3, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, Shiu further discloses that the housing is attached to a backside of a smartphone case (the casing 21 is a battery casing or a back-cover casing, line 63).
Regarding claim 4, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, Shiu further discloses that one or more connectors (contact piece 233, line 68, fig 1) are provided to charge the phone though the battery.
Regarding claim 6, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, Shiu is silent over the battery is removable from the housing.
Zenebe discloses the battery is removable (a removable battery 217, fig 3, the battery is removeable from the back panel) from the housing.
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the removable battery to charge the phone when there is no power outlet and when the battery is charged from the sunlight it can be taken off from the housing and would be beneficial for the time when the sun light is not available due to bad weather. 
Regarding claim 7, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, Shiu and Zenebe are silent over the wireless charging of phone. 
Salzinger discloses the phone is charged through the battery wirelessly (FIGS. 1A and 1B illustrate an exemplary charging device 100 that may be use to wirelessly recharge an electronic device (see, e.g., FIGS. 3 and 5). For example, the charging device may be use to charge any electronic device with a rechargeable battery, paragraph [0020]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the wireless charging of the phone one can avoid frequent plugging and unplugging of the charging cable, the wear and tear of the data interface of the mobile phone will be reduced a lot. At the same time, the coil for wireless charging of mobile phones is not exposed to the air, which can also reduce the oxidation and corrosion of the charging unit. The wired charging is often plugged and unplugged, which will easily lead to wear and tear, and the interface is exposed, which is prone to oxidation and corrosion.
Regarding claim 12, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, Shiu further discloses that the battery charger unit is operable to charge the smartphone battery through the one or more connectors (contact piece 233, line 68, fig 1, the contact pieces are used to charge the rechargeable battery of phone).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiu J [TW-200840063-A], Zenebe [US 10104210 B1] and Salzinger [US 20200119582 A1].  as applied to claim 1 above, and further in view of Bottum, Jr et al. [US 5794611 A].
Regarding claim 2, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, but they do not explicitly disclose that the solar panels are attached to the housing through copper plate.
Bottum, Jr et al. discloses the at least two solar panels are removably attached to the housing through copper plates (A solar collector includes a copper plate and copper tubes for the collection and harnessing of solar energy, abstract).
It would have been obvious for a person having an ordinary skills in the art, before the time the invention was filed because of the conductive and corrosion-resistant qualities of copper, it is desirable to provide a solar collector with a copper plate to get as much power from sun as possible and maximize the output voltage. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiu J [TW-200840063-A], Zenebe [US 10104210 B1] and Salzinger [US 20200119582 A1].  as applied to claim 1 above, and further in view of Bellacicco et al. [US 20120023726 A1]. 
Regarding claim 5, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, but they are silent over the at least two solar panels are slidable underneath one another over rails placed on the housing.
Bellacicco discloses the at least two solar panels are slidable underneath one another over rails placed on the housing (a method for mounting and sliding a multiplicity of mountable solar panels along a rail system, paragraph [0029]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the most popular rail based solar panel mounted method on the case which give smoothness to remove the solar array anytime when desire. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiu J [TW-200840063-A], Zenebe [US 10104210 B1] and Salzinger [US 20200119582 A1].  as applied to claim 1 above, and further in view of He p [CN103855771A]. 
Regarding claim 8, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, but they are silent over the booster circuit unit is a DC to DC booster circuit.

He p discloses the booster circuit unit is a DC to DC booster circuit and is operable to increase an output voltage of the portable solar charger (The chip used in the booster circuit is MC34063. When the input voltage is between 2.5V and 4.5V, the output voltage of the booster circuit is stable at 5V.paragraph [0010]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the DC to DC booster circuit with the solar panel to stabilize and increase the output voltage because it provides technique to extend potential from partly reduced cell potential.
Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Shiu J [TW-200840063-A], Zenebe [US 10104210 B1] and Salzinger [US 20200119582 A1].  as applied to claim 1 above, and further in view of Wilkinson [US20170187233].
Regarding claim 9, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, but they are silent over the portable solar charger is communicably coupled to an application software installed on the smartphone.
Wilkinson discloses the portable solar charger is communicably coupled to an application software installed on the smartphone (FIG. 3 shows an illustrative and representative view of the application software that a user can download to control the battery and the solar panels, paragraph [0029]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the application software one can track the charging status of the battery. Solar monitoring app helps better system maintenance and enhance the system operation awareness. 
Regarding claim 10, Shiu discloses the portable solar charger of claim 1 in view of Zenebe and Salzinger, but they are silent over the wherein the application software is operable to display, on a graphical user interface of the smartphone, a battery charge status and information pertaining to the battery.
Wilkinson discloses the application software is operable to display, on a graphical user interface of the smartphone, a battery charge status and information pertaining to the battery (In FIG. 4, a user can view a graphical representation of stored solar power, used solar power, stored battery power, used battery power as well as other features relating to the process paragraph [0029]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to use the application software one can track the charging status of the battery. Solar monitoring app helps better system maintenance and enhance the system operation awareness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	November 22, 2022